Citation Nr: 1435326	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1977 and from November 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  All other issues in the record that have been appealed by the Veteran were withdrawn in August 2011 or April 2012.  See 38 C.F.R. § 20.204 (2013).

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript is of record. 

The Board remanded this claim in April 2013 for further development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's CLL did not manifest during active military service or within one year of service separation, and is not related to a disease, injury, or event in service. 


CONCLUSION OF LAW

Service connection for CLL is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in January 2009 and February 2009 provided all notice required under the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the letters were followed by an adequate time for him to submit information and evidence before adjudication of this claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed in July 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the pertinent medical history, the clinical findings made on examination, and an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board remanded this claim in April 2013 with instructions to obtain any outstanding service personnel records as well as any outstanding VA treatment records pertaining to the Veteran's CLL, and then to obtain a VA medical nexus opinion and, if necessary, provide a VA examination.  

With regard to the outstanding service personnel records, the purpose of this remand directive was to verify any active duty in Southwest Asia after August 2, 1990 (i.e. the start of the Persian Gulf War) and also to obtain any information regarding asbestos exposure.  The Veteran's complete service personnel records are in the file and clearly show that he did not serve in the Persian Gulf after 1988 (he participated in Operation Earnest Will, which ended in 1988).  The Veteran does not allege otherwise.  They also confirm that he was exposed to asbestos while serving aboard barge Hercules from February 1988 to March 1988.  Thus, these remand directives have been accomplished. 

A VA and opinion were provided by a VA physician specializing in internal medicine in July 2013.  The Board finds that this satisfies its directive that the opinion be provided by a specialist, as the references to an oncologist or hematologist in its instructions were merely provided as examples and did not limit the field to these two specialties.  The Board presumes that an internist, who specializes in the diagnosis and treatment of diseases, has the requisite expertise to assess the nature and etiology of the Veteran's CLL.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Moreover, the opinion was responsive to the Board's instructions to address various potentially service-related causes of the Veteran's CLL, as advanced by him in support of this claim.  Thus, this remand directive has been satisfied. 

Accordingly, the Board is satisfied that there has been substantial compliance with all of its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

III. Compliance with Hearing Officer's Duties

At the June 2012 hearing, the Veteran had an opportunity to provide testimony in support of his claim that his CLL was caused by or had its onset in active service, facilitated by questioning from the undersigned and his representative.  He did not advance any new theories of service connection at the hearing, and there is no indication that outstanding records or other evidence exists that might support the claim.  Moreover, additional evidentiary development was conducted after the hearing, including obtaining a VA opinion directed at addressing the outstanding issue in this case-namely whether the Veteran's diagnosed CLL may be related to any of several incidents of his service, as discussed in more detail below.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error has been committed with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

IV. Analysis

The Veteran contends, as reflected in a June 2012 statement and in his hearing testimony, that his currently diagnosed CLL resulted from several possible sources of toxic chemical exposure during military service, including while stationed at a special weapons storage site in Greece from 1976 to 1977; jet fuel during "hot refueling," where the helicopter was refueled with the engines running, and from the internal auxiliary fuel tanks present in the cabin; contaminated ground water at Fort Ord in 1992; toxic chemicals from spraying, contaminated ground water, and other activities while stationed in Panama, Columbia, Ecuador, and other countries.  He further contends that his CLL was caused by exposure to asbestos while living aboard a barge in the Persian Gulf in 1988.  He has also generally alleged that he was exposed to toxic chemicals from oil, grease, solvents, insecticides and herbicides, including exposure to trichlorotrifluoroethane and benzene, possibly while stationed in the Persian Gulf, Panama, or Columbia, or during his many assignments involving regular cleaning and painting.  He also mentions that many of the substances he was exposed to prior to 1980 have since been banned from use. 

In the alternative, the Veteran contends that CLL is related to his weakened immune system, internal bleeding, blood transfusion, metal rod insertion, infection, or numerous x-rays resulting from his traumatic parachute accident in 1989; exposure to radiation from underground nuclear testing in Nevada during service with D company of the Special Operations Aviation Regiment in 1991 or 1992, or radar equipment aboard ships and helicopters; multiple vaccinations; and/or anti-malarial medications.  He further alleges that, for years, he has experienced symptoms of fatigue and has had a low red blood cell count.  He also asserts that there were signs or precursors of leukemia during service, including abnormal blood tests, frequent, re-occurring infections in the area of his neck and chin whenever he felt "rundown," and fatigue during the last two years of service.  

The Board has carefully considered the Veteran's contentions.  Unfortunately, for the following reasons, the Board finds that service connection is not established for CLL.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including leukemia, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to show a causal relationship or medical nexus between the two, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including leukemia, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted, however, by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

There is no competent or credible evidence that signs, symptoms, or precursors of leukemia manifested in active service.  During service, the Veteran underwent a transfusion of packed red blood cells in May 1989, a day after sustaining multiple traumas from a parachute accident, but there is no indication that he otherwise had anemia or abnormal laboratory findings either before or after this injury.  The July 2013 VA examiner noted that the anemia at that time was trauma related.  When anemia was first diagnosed at VA in July 2006 based on routine laboratory testing, there was no mention then or in other contemporaneous treatment records of a history of abnormal laboratory findings.  Moreover, when CLL was first tentatively diagnosed at VA in March 2008 based on laboratory findings of anemia and lymphocyte predominant leukocytosis, and later confirmed based on a bone biopsy in June 2008, there also was no mention of a history prior to 2006 of abnormal laboratory findings or other symptoms.  

Significantly, the July 2013 VA examiner reviewed the Veteran's medical records and noted that, following the parachute injury and transfusion of red blood cells, the Veteran's laboratory results, including complete blood counts, were normal until around 2004 or 2005.  In this regard, the examiner noted that the first evidence of anemia based on complete blood count findings in VA laboratory results was in March 2004, and the first evidence of anemia with lymphocyte predominant leukocytosis was in October 2005, which persisted in October 2006 and November 2006 laboratory results.  Moreover, the post-service VA treatment records show that the Veteran generally stated he had a history of being in good health.  With regard to his contention that he had recurrent infections or rashes in the area of his neck and chin following the accident, and experienced fatigue the last two years of service, the VA treatment records dated from 2001 to 2006 show that he repeatedly denied a history of skin rashes, fatigue, or fever.  When he was first diagnosed with CLL in 2008, he reported experiencing fatigue "over the last several years," which further indicates that his fatigue did not occur during service, as he was discharged over ten years earlier.

In sum, the Veteran's recent statements in support of this claim asserting that he had skin infections, fatigue, and abnormal laboratory findings (apart from those in connection with the parachute injuries) during service are in direct conflict with what he earlier reported in contemporaneous VA treatment records prior to the diagnosis of leukemia.  They are not otherwise supported by the service treatment records-which are complete and silent for such signs, findings, or symptoms-or the July 2013 VA examiner's findings based on a review of these records and the post-service VA treatment records.  Consequently, while the Veteran's statements are competent with respect to experiencing fatigue and recurrent skin infections in service, and having abnormal laboratory findings during that time, the Board finds that they are not credible, for the reasons discussed in the preceding paragraph.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring); Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Accordingly, they are not entitled to any weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony).  

Further, as a layperson in the field of medicine, the Veteran's statements asserting that there were signs or symptoms of leukemia in service are not otherwise competent, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, these statements do not by themselves support the claim, and are outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and did not find signs or symptoms of leukemia in service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  The examiner rather concluded that the Veteran's CLL "did not have its clinical onset during active service or within one year of service separation."  

Accordingly, there is no competent or credible evidence that signs or symptoms of CLL manifested in service, or until the VA laboratory findings of anemia in 2004 or 2005, which was more than ten years after the Veteran's discharge.  Therefore, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338. 

The Board next turns to whether a medical nexus between the Veteran's leukemia and any incident of service may otherwise be established.  With respect to his contentions that his CLL was caused by exposure to solvents such as benzene, jet fuel or gasoline, exhaust fumes, contaminated ground water at Fort Ord, or other chemicals from various sources, or from exposure to asbestos or radar equipment, or anti-malarial medication, as detailed above, the preponderance of the evidence weighs against such a relationship.  The articles and studies he identified in his June 2012 statement and in other statements are too general and inconclusive to raise a reasonable doubt on this issue. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Sacks v. West, 11 Vet. App. 314, 317 (1998); see also 38 C.F.R. § 3.102.  The VA examiner found based on a review of pertinent medical studies that it was unlikely the Veteran's CLL was related to his reported chemical exposures.  This opinion carries more weight as it is specific to the facts of the Veteran's case and based on a review of multiple service.  See id.  

Moreover, the articles mentioned by the Veteran often did not specifically state that there was a relationship between CLL and the chemical in question.  In this regard, there are different types of leukemia, as noted in the July 2013 VA examination report.  See, e.g. Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20, 308, 20,312 (April 11, 2014) (hereinafter Update 2012); 38 C.F.R. § 3.309(e) (2013).  Thus, for example, the toxicological profile for benzene published by the U.S. Department of Health and Services Agency for Toxic Substances and Disease Registry (ATSDR)-which is one of articles listed by the Veteran in his December 2012 statement-states that a relationship had been found between benzene exposure and acute myeloid leukemia (AML) but not CLL.  A Material Safety Data Sheet (MSDS) for jet fuel published by Valero-another published document listed by the Veteran in the December 2012 statement-similarly states that a relationship had been found between jet fuel (and specifically its benzene component) and AML, but makes no mention of CLL.  The Institute of Medicine's report Gulf War and Health, Volume 2: Insecticides and Solvents, another publication listed by the Veteran, pertains to possible exposure to insecticides and solvents during the Persian Gulf War.  The Veteran did not serve in the Persian Gulf during that period, and thus exposure in this manner is not established.  Moreover, the report does not differentiate between AML and CLL, but simply states that some studies showed that those who directly worked with pesticides were at a higher risk for developing adult-onset leukemia.  There is no evidence that the Veteran directly worked with pesticides.  

In the July 2013 examination report, the VA examiner noted that according to the Leukemia and Lymphoma Society, CLL had not been associated with any environmental or external risk factors other than herbicide exposure (which will be discussed below).  The examiner also noted that according to National Library of Medicine at the National Institute of Health, benzene exposure was associated with the development of acute myelogenous leukemia, acute lymphoblastic leukemia, acute monocytic leukemia, malignant lymphoma, myeloid metaplasia, and multiple myeloma, but that there was no mention of a relationship between benzene and CLL.  Further, the examiner observed that according to UpToDate2013, "Epidemiology and clinical manifestations of chronic lymphocytic leukemia," CLL is the most common leukemia in Western countries accounting for approximately 30 percent of all leukemias in the United States.  The disorder was more common in men.  CLL was known to have an underlying genetic predisposition in certain populations.  According to this report, the genetic effect appeared to be more significant than environmental factors.  There were no clearly discernible occupational or environmental risk factors that predisposed to CLL.  Despite a few reports of an excess risk of CLL among farmers-those with benzene and heavy solvent exposure-or those with multiple episodes of pneumonia, these associations had not been proven.  The examiner again noted that according to Medline Plus, "Chronic Lymphocytic Leukemia," the cause of CLL was unknown, and that there was no link to cancer-causing chemicals.  

The examiner thus concluded that after an extensive review of current medical literature, there was insufficient evidence to support a positive association between chronic lymphocytic leukemia and exposure to jet oil fumes, grease or solvents (including benzene and trichlorotrifluoroethane), asbestos, substances from special weapons storage sites, radiation from underground nuclear testing facilities or radar on ships and helicopters, vaccinations, or anti-malarial medications.

The examiner has the requisite expertise to assess existing scientific and medical literature to determine whether there is sufficient support to find it at least as likely as not that the Veteran's CLL was related to the various exposures cited by him.  The examiner found against such a relationship based on this review.  The examiner's assessment of a range of articles and studies, including by sources the examiner found to be more reliable on this issue, carries more weight than any one article or study cited by the Veteran.  The examiner's determination as to which studies are more reliable or probative on these questions also carries more weight than the Veteran's lay assessment.  

The fact that some articles or studies may support a positive association between exposure to a given chemical and CLL is not inconsistent with the examiner's conclusion that overall the information and findings garnered from various sources generally weighed against such a relationship in the Veteran's case, notwithstanding the fact that some studies of certain populations or subjects may have yielded tentative positive findings (however circumscribed they may be, or hedged about with various qualifications as to their generalizability or reliability).  In order for the benefit-of-the-doubt rule to apply, such a relationship must be within a "range of probability," such that a substantial doubt arises from an approximate balance of positive and negative evidence, in contrast to mere speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014) (holding that benefit-of-doubt rule applies to assessments of scientific evidence or theories, and that while the Board may consider the extent to which a scientific theory is accepted in the scientific community when evaluating the evidence of record, it cannot demand a level of acceptance greater than the level of proof required by the benefit-of-the -doubt rule).  The examiner's conclusion clearly shows that this evidentiary standard is not satisfied, and that on the contrary the preponderance of the evidence weighs against such a relationship. 

Concerning the Veteran's contention that his CLL was the result of asbestos exposure, such exposure is established based on a December 1988 service treatment record stating that he was exposed to asbestos from February 1988 to March 1988 while serving aboard barge Hercules.  However, he has not submitted any competent evidence that CLL is associated with asbestos exposure or that he has an asbestos-related disorder that may have resulted in CLL.  As noted above, the VA examiner found against a relationship between the Veteran's asbestos exposure and CLL.  

In sum, the preponderance of the evidence weighs against a relationship between the Veteran's CLL and his reported exposure to various chemicals, including from solvents such as benzene, jet fuel or gasoline, exhaust fumes, contaminated ground water at Fort Ord, or other chemicals from various sources, or from exposure to asbestos, radar equipment, or anti-malarial medication.  

The Veteran also contends that his CLL resulted from herbicide exposure while supporting the coca plant eradication program in Panama and Columbia between 1993 and 1995.  CLL is one of the diseases presumed to have been caused by exposure to an herbicide agent.  38 C.F.R. §§ 3.307, 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who had active service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents, unless there is affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(6).  Such exposure will also be presumed for a veteran who served in or near the Korean DMZ between April 1, 1968 and August 31, 1971, unless there is affirmative evidence to the contrary.  Id.

The Veteran's exposure to an herbicide agent as defined in § 3.307(a)(6) is not established.  Because he did not serve in Vietnam during the Vietnam Era or in or near the Korean DMZ between April 1968 and August 1971, the presumption of exposure does not apply.  Moreover, the Veteran told the VA examiner that he only flew once or twice through the sprayed areas.  Thus, the examiner found that he did not have significant herbicide exposure or insecticide exposure, and therefore it was unlikely the Veteran developed CLL as a result of such exposure.  This constitutes affirmative evidence showing that he was not exposed to an herbicide agent.  Moreover, there is no evidence that Agent Orange or herbicides containing similar chemicals were used in the 1990's, which was many years after the Vietnam Era.  Further development to determine whether herbicides such as Agent Orange were used between 1993 and 1995 in Panama or Columbia is not warranted, as the examiner already found based on the Veteran's statement that he only flew once or twice through the sprayed areas that such exposure would not be sufficient to cause CLL.  

The Veteran further contends that he was exposed to ionizing radiation from underground nuclear testing in Nevada.  However, VA regulation explicitly indicates that CLL is not a disease specific to radiation-exposed veterans, and is also not a "radiogenic disease," which is a disease that may be induced by ionizing radiation.  38 C.F.R. §§ 3.309(d), 3.311(b)(2)(i).  The VA examiner also found that current medical and scientific literature did not support such a relationship.  The Veteran has not submitted competent evidence showing a relationship between CLL and ionizing radiation, and the preponderance of the evidence, including the examiner's findings, weighs against such a relationship.  Accordingly, further development under the procedures set forth in section 3.311 of the regulations is not warranted. 

The Veteran did not serve in the Persian Gulf after 1988.  Thus, the provisions pertaining to Persian Gulf War veterans, as defined by VA law, do not apply.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(e).

Finally, the Veteran argues that his CLL was caused by a compromised immune system developing from the injuries sustained in the 1989 parachute accident.  The VA examiner found that there was insufficient evidence to support a relationship between CLL and the hospitalization events in 1989, including medically indicated radiographs (i.e. x-rays), implanted surgical rods, internal bleeding, or infection.  The examiner explained that a review of medical literature showed that CLL can result in a compromised immune system, but that there was no evidence that the converse was true, namely that a weakened immune system could cause CLL.  The examiner also observed that there was no evidence that the Veteran had a chronically weakened immune system as a result of the 1989 parachute injuries.  In this regard, the examiner noted that the Veteran's complete blood counts from 1992 through June 2005 were normal.  Finally, the examiner stated that one article supported a possible increased risk of CLL associated with blood transfusion for anemia.  However, because the Veteran had over a decade of normal complete blood count values after the transfusions for his multiple trauma event in 1989, the examiner found that a causal or proximate relationship was highly unlikely in this case.   

The examiner thus concluded that it was less likely than not that the Veteran's CLL was related to any in-service disease, injury, or event. 

The VA examiner's opinion is highly probative, as it is supported by a thorough explanation and is based on a review of the pertinent medical history, current medical and scientific literature, and the clinical findings made on examination and as reflected in the treatment records.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  

The examiner's opinion carries more weight than the Veteran's lay contentions given the examiner's expertise and the well-informed, persuasive reasoning employed in her opinion.  See King, 700 F.3d at 1345 (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

Moreover, the issue of whether the Veteran's CLL may be related to the various exposures and other incidents of service discussed above is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77.  Thus, the Veteran's own lay opinion on these issues is not competent evidence and therefore does not support the claim.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno, 6 Vet. App. at 469-71 (observing that testimony that is not competent is generally to be excluded from consideration).  He has not submitted a competent opinion from a medical professional to support his contentions or counterbalance the VA examiner's opinion.  

Accordingly, the preponderance of the evidence weighs against a medical nexus between the Veteran's CLL and any incident of his service, and therefore service connection for CLL is not established.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338.  

In conclusion, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for CLL is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


